              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                       JONESBORO DIVISION

CHARLES DAVID EARWOOD
#2022033                                                    PLAINTIFF

V.                        3:18CV00182 DPM/PSH

CITY OF MARION, ARKANSAS,
GARY KELLEY, Chief of Police,
Marion, DENNIS BARN, Chief,
PHILLIP MORRIS KELLEY,
DIANNE KELLEY                                             DEFENDANTS

                                     ORDER

     Plaintiff Charles David Earwood’s Motion for Copies (Doc. No. 19) is

GRANTED. The Clerk of the Court is directed to send Earwood a copy of his

November 28, 2018 Motion to Correct (Doc. No. 11).

     IT IS SO ORDERED this 19th day of December, 2018.


                                   ____________________________________
                                   UNITED STATES MAGISTRATE JUDGE
